JOAN BERNARD ARMSTRONG, Judge.
Relator Walgreen Louisiana Co., Inc’s, response to the Rule To Show Cause shows that Walgreen was not at fault as to the lateness of its writ application and, in fact, was diligent. It is in the interest of justice to allow Walgreen’s writ application to proceed.
The writ application is granted. For the reasons given in Bailey v. Khoury, et al, 2002-C-0049 (c/w 2002-C-0236), 840 So.2d 582, the plaintiffs claims against Walgreen Louisiana Co., Inc’s, are barred by prescription. Accordingly, plaintiffs claims are hereby dismissed.

WRIT GRANTED. DISMISSED.

MCKAY, J., dissents.